
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), made and entered into as of November 26, 2002, is by and between
Lawson Software, Inc., a Delaware corporation (the "Borrower"), and U.S. Bank
National Association, a national banking association (the "Bank").

RECITALS

        1.    The Bank and the Borrower entered into an Amended and Restated
Credit Agreement dated as of May 31, 2001, as amended by a First Amendment to
Amended and Restated Credit Agreement dated as of September 4, 2001 (as amended,
the "Amended and Restated Credit Agreement"); and

        2.    The Borrower desires to amend certain provisions of the Amended
and Restated Credit Agreement, and the Bank has agreed to make such amendments,
subject to the terms and conditions set forth in this Amendment.

AGREEMENT

        NOW, THEREFORE, for the good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

        Section 1.    Capitalized Terms.    Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Amended and Restated Credit Agreement, unless the context shall otherwise
require.

        Section 2.    Amendments.    The Amended and Restated Credit Agreement
is hereby amended as follows:

        2.1    Definitions.    The definition of "EBITDA" contained in
Section 1.2 of the Amended and Restated Credit Agreement is amended to read in
its entirety as follows:

        "EBITDA": For any period of determination, the consolidated net income
of the Borrower before deductions for income taxes, Interest Expense, Non-cash
Interest Expense, depreciation and amortization, the 1999 Option Payment, 2001
Redemption Charges, Stock Charges and the issuance of the HP Warrant and the HCA
Warrant, and for the twelve months ending February 28, 2003, May 31, 2003,
August 31, 2003 and November 30, 2003, before reduction for the Restructuring
Charge, all as determined in accordance with GAAP.

        Section 1.2 of the Amended and Restated Credit Agreement is further
amended by adding the following definition of "Restructuring Charge" thereto in
correct alphabetical order:

        "Restructuring Charge": That certain one time restructuring charge in
the approximate amount of $5,600,000 taken in connection with a reduction in
force and closing a leased facility during the second fiscal quarter of the
Borrower's fiscal year ending May 31, 2003.

        2.2.    Loss Limitation.    Section 6.17 of the Amended and Restated
Credit Agreement is amended to read in its entirety as follows:

        6.17    Loss Limitation.    The Borrower will not suffer (a) a net loss
in each of any two consecutive fiscal quarters beginning with the third fiscal
quarter of the Borrower's fiscal year ending May 31, 2003 or (b) a net loss in
any fiscal quarter in excess of $4,000,000, provided, however, that for purposes
of determining the Borrower's compliance with subsections (a) and (b) of this
covenant for the second fiscal quarter of the Borrower's fiscal year ending
May 31, 2003 and the twelve months ending February 28, 2003, May 31, 2003,
August 31, 2003 and November 30, 2003, the Restructuring Charge shall be added
back to net income.

--------------------------------------------------------------------------------



        Section 3.    Effectiveness of Amendments.    The amendments contained
in this Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

        3.1    This Amendment duly executed by the Borrower.

        3.2    A copy of the resolutions of the Board of Directors of the
Borrower authorizing the execution, delivery and performance of this Amendment
certified as true and accurate by its Secretary or Assistant Secretary, along
with a certification by such Secretary or Assistant Secretary (i) certifying
that there has been no amendment to the Certificate of Incorporation or Bylaws
of the Borrower since true and accurate copies of the same were delivered to the
Bank with a certificate of the Secretary of the Borrower dated May 31, 2001
except for an amendment to the Certificate of Incorporation increasing the
Borrower's authorized shares, and (ii) identifying each officer of the Borrower
authorized to execute this Amendment and any other instrument or agreement
executed by the Borrower in connection with this Amendment (collectively, the
"Amendment Documents"), and certifying as to specimens of such officer's
signature and such officer's incumbency in such offices as such officer holds.

        3.3    A reaffirmation of guaranty in form and substance reasonably
satisfactory to the Bank, duly executed by each Guarantor.

        3.4    The Borrower shall have satisfied such other conditions as
specified by the Bank, including payment of all unpaid legal fees and expenses
incurred by the Bank through the date of this Amendment in connection with the
Amended and Restated Credit Agreement and the Amendment Documents.

        Section 4.    Representations, Warranties, Authority, No Adverse
Claim.    

        4.1    Reassertion of Representations and Warranties, No Default.    The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Amended and Restated Credit Agreement are true, correct and complete in
all respects as of the date hereof as though made on and as of such date, except
for changes permitted by the terms of the Amended and Restated Credit Agreement,
and (b) there will exist no Default or Event of Default under the Amended and
Restated Credit Agreement as amended by this Amendment on such date which has
not been waived by the Bank.

        4.2    Authority, No Conflict, No Consent Required.    The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into the Amendment Documents and has duly authorized as
appropriate the execution and delivery of the Amendment Documents and other
agreements and documents executed and delivered by the Borrower in connection
herewith or therewith by proper corporate, and none of the Amendment Documents
nor the agreements contained herein or therein contravenes or constitutes a
default under any agreement, instrument or indenture to which the Borrower is a
party or a signatory or a provision of the Borrower's Certificate of
Incorporation, Bylaws or any other agreement or requirement of law, or result in
the imposition of any Lien on any of its property under any agreement binding on
or applicable to the Borrower or any of its property except, if any, in favor of
the Bank. The Borrower represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Borrower of the Amendment Documents or other
agreements and documents executed and delivered by the Borrower in connection
therewith or the performance of obligations of the Borrower therein described,
except for those which the Borrower has obtained or provided and as to which the
Borrower has delivered certified copies of documents evidencing each such action
to the Bank.

2

--------------------------------------------------------------------------------




        4.3    No Adverse Claim.    The Borrower warrants, acknowledges and
agrees that no events have been taken place and no circumstances exist at the
date hereof which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Bank with respect to the Borrower's obligations
under the Amended and Restated Credit Agreement as amended by this Amendment.

        Section 5.    Affirmation of Amended and Restated Credit Agreement,
Further References.    The Bank and the Borrower each acknowledge and affirm
that the Amended and Restated Credit Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Amended and Restated Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Amended and Restated Credit Agreement are
hereby amended and shall refer to the Amended and Restated Credit Agreement as
amended by this Amendment.

        Section 6.    Merger and Integration, Superseding Effect.    This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment, shall control
with respect to the specific subjects hereof and thereof.

        Section 7.    Severability.    Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

        Section 8.    Successors.    The Amendment Documents shall be binding
upon the Borrower and the Bank and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Bank and the successors and
assigns of the Bank.

        Section 9.    Legal Expenses.    The Borrower agrees to reimburse the
Bank, upon execution of this Amendment, for all reasonable out-of-pocket
expenses (including attorney fees and legal expenses of Dorsey & Whitney LLP,
counsel for the Bank) incurred in connection with the Amended and Restated
Credit Agreement, including in connection with the negotiation, preparation and
execution of the Amendment Documents and all other documents negotiated,
prepared and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrower under the Amendment Documents, and to
pay and save the Bank harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of the Amendment
Documents, which obligations of the Borrower shall survive any termination of
the Amended and Restated Credit Agreement.

        Section 10.    Headings.    The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

        Section 11.    Counterparts.    The Amendment Documents may be executed
in several counterparts as deemed necessary or convenient, each of which, when
so executed, shall be deemed an original, provided that all such counterparts
shall be regarded as one and the same document, and either party

3

--------------------------------------------------------------------------------


to the Amendment Documents may execute any such agreement by executing a
counterpart of such agreement.

        Section 12.    Governing Law.    THE AMENDMENT DOCUMENTS SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

        Section 13.    Waiver.    Pursuant to the provisions of Section 6.17 of
the Amended and Restated Credit Agreement the Borrower agreed that it would not
suffer a net loss in excess of the amount set forth in such Section 6.17 for any
fiscal quarter or in consecutive fiscal quarters. The Borrower has informed the
Bank that it will suffer a net loss for the period ending November 30, 2002 in
violation of the terms of Section 6.17 (the "Existing Default"). The Bank hereby
waives the Existing Default for the period ending November 30, 2002. This waiver
is limited to the express terms hereof and shall not extend to any other
Default, Event of Default or period. This waiver is not, and shall not be
deemed, a course of dealing or performance upon which the Borrower may rely with
respect to any other Default, Event of Default or request for a waiver and the
Borrower expressly waives any such claim.

(Remainder of page intentionally left blank)

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

BORROWER:           LAWSON SOFTWARE, INC.
 
 
By:
/s/  ROBERT G. BARBIERI      

--------------------------------------------------------------------------------

    Title: CFO

--------------------------------------------------------------------------------


BANK:
 
 
      U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/  ROBERT A. ROSATI      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
